DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on June 04, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment:
Claims 9-14 are newly added; and thus,
Claims 1-14 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, in line 1, “the” should be changed to --a--
Claim 7, in line 2, “(radicals)” should be deleted
Claim 7, in line 2, “whose” should be changed to --where the--
Claim 7, in line 3, “a microwave-only” should be changed to --the microwave--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 2003/0164142) in view of Marakhtanov et al. (US 2013/0023064).

    PNG
    media_image1.png
    612
    634
    media_image1.png
    Greyscale


Koshimizu does not explicitly disclose that the providing the sheath and bulk of the plasma step is an expansion step.
Marakhtanov discloses in figures 3-4 a method of expanding the sheath and bulk of plasma (304, e.g., plasma bulk in figure 3) comprising an expansion step of expanding the sheath and bulk of plasma (paragraph 0038, e.g., “high energy negative ions generated at expanding sheaths can cross the plasma bulk”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma device of Koshimizu with an expansion step as taught by Marakhtanov for the purpose of allowing only ion and RF displacement currents to pass since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Marakhtanov (see paragraph 0035).
With respect to claim 2, the combination of Koshimizu and Marakhtanov disclose that wherein the generation step generates the plasma by supplying discharge gas (14/114, e.g., gas 
With respect to claim 4, the combination of Koshimizu and Marakhtanov disclose that wherein the expansion step expands the sheath and bulk of the plasma by applying the radio-frequency (RF) bias to the radio-frequency electrode disposed at the predetermined distance from the microwave electrode (see figures 9-10 of Koshimizu).
With respect to claim 5, the combination of Koshimizu and Marakhtanov disclose that wherein the radio-frequency (RF) is in a range of 1 kHz to 99 MHz (see paragraph 0049-0050 of Koshimizu).
With respect to claim 6, the combination of Koshimizu and Marakhtanov disclose that wherein the generation step generates the plasma at atmospheric pressure, and the expansion step expands the sheath and bulk of the plasma at atmospheric pressure (see paragraph 0044 of Marakhtanov, e.g., “the operation of the chamber such as … pressure … etc.”).
With respect to claim 7, the combination of Koshimizu and Marakhtanov disclose that wherein the expansion step increases generation of active species (W) in the plasma whose sheat and bulk have been expanded, as compared to a microwave-only plasma generator with an equivalent power level (see figures 9-10 of Koshimizu).
With respect to claims 8-14, the combination of Koshimizu and Marakhtanov disclose that further comprising an application step of applying the expanded plasma to any one of plasma torching, plasma jetting, surface treatment, and sterilization processing (figure 4 of Marakhtanov, e.g., having a surface treatment wafer 416).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 2003/0164142) in view of Marakhtanov et al. (US 2013/0023064) and further in view of Franklin et al. (US 2014/0003998).
With respect to claim 3, the combination of Koshimizu and Marakhtanov disclose all claimed limitations, as expressly recited in claims 1-2, except for specifying that wherein the microwaves have a frequency in a range of 0.4 to 11 GHz, and are used as an electron source.
Franklin discloses in figure 1 a method for generating a sheath (117) and plasma bulk (103) having a generator (114), wherein the microwaves have a frequency in a range of 0.4 to 11 GHz, and are used as an electron source (paragraph 0041, e.g., “the RF signal generated by first RF generator 114 preferably falls within at least on microwave frequency range … 2.4 to 2.5 GHz”).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the plasma device of the combination of Koshimizu and Marakhtanov with a predetermined microwave frequency range as taught by Franklin for the purpose of producing sterilizing plasma having high ion density and above average radical generation since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Franklin (paragraph 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Zhao et al. – US 2014/0273485
Prior art Koshimizu et al. – US 2004/0149221

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 14, 2021